Case 2:18-cv-01272-CMR Document 27-2 Filed 07/08/19 Page 1 of 1

Shannon Zabel
Sse esse teres

From: Shannon Zabel

Sent: Wednesday, June 19, 2019 12:03 PM

To: cristallawfirm@aol.com

Subject: Simpson v. City of Philadelphia, et al. - Deposition of Plaintiff
Hi Stephen,

Could you please give me some dates in the next three weeks when your client is available for a deposition?
Thanks,

Shannon Zabel

Assistant City Solicitor

City of Philadelphia Law Department
Civil Rights Unit

1515 Arch Street, 14th Fl.
Philadelphia, PA 19102

(215) 683-5114
